EoseNBerry, J.
The lease contains no provision as to the right of the lessee at the end of the term to remove any building or buildings which it may erect upon the premises for warehouse purposes. The clause referred to, by which the lessee is given the right to remove the buildings after “such termination” within a period of ten days, refers to the termination of the lease by thirty days’ notice in writing and makes no provision as to removal of any building or buildings at the end of the term. Therefore the first question that .arises is, Has a tenant, under the circumstances shown in this case, the right at the expiration of the term to remove a building erected upon the leased premises for use as a warehouse ? In the absence of express stipulation to the contrary the general rule is that improvements made by a tenant on demised premises in furtherance of the purposes of the lease may be removed by him before or at the expiration of the term, provided he leaves the premises in as good condition as he received them. 24 Cyc. 1101; Plalto v. Gettelman, 85 *222Wis. 105, 55 N. W. 167; Keogh v. Daniell, 12 Wis. 163, and Higginbotham v. Phillips, 192 Mich. 49, 158 N. W. 130.
By tbe terms of tbe lease in question tbe lessee is required to leave tbe premises in as good condition as when it entered upon them, and under tbe circumstances in tbis case we think it clearly bad a right to remove tbe building in question, although it could be removed only by tearing it down or wrecking it.
Appellant contends that the building should be assessed as-real property by virtue of tbe following provisions of the-Wisconsin Statutes:
“Section 1035. Tbe terms ‘real property/ ‘real estate’ and ‘land/ when used in tbis title, shall include not only tbe land itself, but all buildings, fixtures, improvements, rights and privileges appertaining thereto.
“Section 1036. Tbe term ‘personal property/ as used in this title, shall be construed to mean and include . . . buildings upon leased lands^ if such buildings have not been included in ‘ tbe assessment of tbe land on which they are erected, . . .”
Does tbe building erected by respondent upon tbe leased premises appertain to tbe leased premises? We think it clearly does not. “Appertain” means to belong to, and in the sense in which it is used in this statute means to belong to the land upon which it stands so as to be a part of tbe land' in a legal sense. A building erected upon leased premises for a temporary purpose, tbe lessee having tbe right to remove tbe same at the end of the term, does not appertain to the land upon which it stands, within tbe meaning of sec. 1035.
By the Court. — Judgment affirmed.:-'